Traduction libre pour information uniquement

En date du 19 juin 2017

LA GÉNÉRALE DES CARRIÈRES ET DES MINES SA
(en qualité de Cédant)

et

MULTREE LIMITED
(en qualité de Cessionnaire)

CONTRAT DE VENTE ET D'ACHAT

(relativement aux 2,5% de Royalties du Projet Metalkol)
Articles

CRIONENCONES

Annexes

1
2
3

TABLE DES MATIÈRES

Définitions et Interprétation
Vente et Achat

Conditions à la Réalisation
Engagements préalables à la Réalisation
Résiliation

Réalisation

Déclarations et Garanties
Indemnité

Coûts et Dépenses
intégralité de l'Accord
Confidentialité

Annonces

Notifications

Modification

Renonciation

Droits et Recours
Divisibilité

Assurance Complémentaire
Cession

Exemplaires

Droits des Tiers

Droit applicable

Juridiction

L'avis de Cession
Le Protocole d'Accord Additionnel
Les Garanties

Page
LE PRÉSENT CONTRAT en date du 19 juin 2017 est conclu entre :

ca)

LA GÉNÉRALE DES CARRIÈRES ET DES MINES SA, une société constituée en vertu
des lois de la République Démocratique du Congo, immatriculée au Registre du Commerce
et du Crédit Mobilier de Lubumbashi sous le numéro CD/L'SHI/RCCM/14-B-1678, dont le
siège social est sis 419, boulevard Kamanyola, Boite Postale 450, Lubumbashi, République
Démocratique du Congo (le « Cédant ») ; et

MULTREE LIMITED, une société immatriculée aux Iles Vierges Britanniques sous le
numéro 1931795 et dont le siège social est sis Palm Grove House, PO 438, Road Town,
Tortola, Iles Vierges Britanniques (le « Cessionnaire »).

PREAMBULE

(A)

(B)

Le Cédant est en droit, légalement et en qualité de bénéficiaire, de percevoir 2,5% de royalties
dues par Metalkol en vertu du Protocole d'Accord (les « Royalties »).

Le Cédant désire vendre, céder, aliéner, transférer et remettre au Cessionnaire l'entière
propriété légale et effective des Royalties libre de toute dette, sûreté, charge ou tout autre
droit de tiers qui y serait attaché, et le Cessionnaire désire acquérir l'entière propriété légale
et effective des droits, titres et intérêts liés aux Royalties, sous réserve du respect des
stipulations du présent Contrat.

Les Parties sont convenues, et le Cédant a obtenu l'accord des parties existantes au
Protocole d'Accord, qu'à compter de la Réalisation, le Protocole d'Accord sera modifié par un
Protocole d'Accord Additionnel, selon la forme convenue figurant en Annexe 1
(le « Protocole d’Accord Additionnel »).
IL A ÉTÉ CONVENU ce qui suit :

DÉFINITIONS ET INTERPRÉTATION
Définitions

Forme convenue : désigne, pour tous les documents, tout document dans la forme
convenue par les Parties et signé pour des besoins d'identification uniquement, par ou pour
le compte de chaque Partie

Avis de Cession désigne un avis de cession de créances (Royalties) établi par un huissier
selon le modèle établi en Annexe 1

Autorisation désigne une autorisation, un consentement, une approbation, une
délibération, un permis, une exemption, une inscription, une attestation notariée où un
enregistrement.

Jour Ouvré désigne un jour (autre qu'un samedi, un dimanche ou une fête juive) où les
banques sont ouvertes pour les opérations de commerce générales à Gibraltar et à
Kinshasa.

Réalisation désigne la réalisation de la vente et de l'achat des Royalties à la date de
Réalisation conformément au présent Contrat.

Date de Réalisation a la signification qui lui est attribuée à l'Article 6.1
Conditions désignent les conditions prévues à l'Article 3.1

Charge désigne et comprend toute hypothèque, charge, nantissement, prêt, charte, sûreté,
option, restriction, droit de premier refus, droit de préemption, bon de souscription ou tout
autre droit, intérêt ou créance tiers, ou tout autre charge ou sûreté de toute nature ou tout
autre accord préférentiel (en ce y compris, sans s'y limiter, un transfert de titre ou droit de
réserve) produisant des effets semblables, et autres qu'aux termes du présent Contrat.

Dollars ou US$ désigne la monnaie qui a actuellement cours légal aux États-Unis
d'Amérique.

RDC désigne la République Démocratique du Congo.

Protocole d'Accord désigne le protocole concernant Metalkol conclu entre Highwind,
Dezita Investments SARL et le Cédant, en présence de Metalkol le 5 avril 2016.

Highwind désigne Highwind Properties Limited, une société immatriculée aux Iles Vierges
Britanniques sous le numéro 1546858 et dont le siège social est sis Trident Chambers, P.O.
Box 146, Road Town, Tortola, Iles Vierges Britanniques.

Procédures collectives désigne toute procédure judiciaire d'insolvabilité conduite ou non
devant une juridiction, en ce compris les procédures ou les démarches conduisant à toute
forme de faillite, liquidation, administration judiciaire, redressement ou entente (y compris
les ententes volontaires de société ou les ententes volontaires individuelles) ou les
aménagements avec les créanciers, moratoires, le maintien ou la restriction des droits des
créanciers, la mise sous tutelle provisoire ou par intérim par une juridiction ou une personne
désigné par elle, la liquidation ou l'annulation, la dissolution ou tout autre difficulté, exécution
ou autre procédure imposée ou évènement analogue à ceux prévus par cette définition.

Date Butoir désigne le 30 juin 2017.

4
1.5

1.6

Metalkol désigne « La Compagnie de Traitement des Rejets de Kingamyambo SA » (en
abrégé Metalkol), une société constituée selon les lois de la République Démocratique du
Congo, immatriculée au Registre du Commerce et du Crédit Mobilier de Lubumbashi sous
le numéro CD/L'SHI/RCCM/14-B-049, dont le siège social est sis 238, Route de Likasi,
Commune Annexe, Lubumbashi, République Démocratique du Congo.

Partie désigne toute partie au présent Contrat ou ses successeurs et cessionnaires
autorisés.

Prix de Cession a la signification qui lui est attribuée à l'Article 2.2.

Royalties désigne les Royalties auxquelles il est fait référence au paragraphe (A) du
préambule et correspond, après la Réalisation, aux obligations de Metalkol au titre du
Protocole d'Accord Additionnel

Protocole d'Accord Additionnel désigne le protocole établi suivant le modèle figurant en
Annexe 2

Impôt désigne toutes les taxes, prélèvements, impôts, redevances, charges ou retenues
sur ou calculés par référence au résultat brut ou net, aux bénéfices, gains, distributions,
recettes, ventes, emploi, valeur ajoutée de toute nature, qu'ils aient été évalués, perçus, ou
administrés, en ce y compris les pénalités, charges et intérêts en lien avec ce qui précède,
et les termes Impôt et Imposition devront être interprétés en conséquence.

Autorité fiscale désigne toute autorité pouvant relever de toute juridiction chargée de gérer
et de prélever les impôts.

Documents de l’Opération désigne :

(a) le présent Contrat ;

(b) l'Avis de Cession ;

(c) le Protocole d'Accord Additionnel ;

(d) tout autre document conclu en application des documents précités.

Garanties désigne les garanties et engagements pris par le Cédant en vertu de l'Article 3
et de l'Annexe 3, et le terme Garantie devra être interprété en conséquence.

Les titres des Articles, Annexes et paragraphes ne sauraient influencer l'interprétation du
présent Contrat.

Un personne s'entend de toute personne physique, toute entreprise ou tout organe non
immatriculé (qu'il ait ou non une personnalité morale distincte).

Les Annexes font partie intégrante du présent Contrat et produisent leurs effets comme si
elles faisaient partie du corps du Contrat. Toute référence au présent Contrat comprend les
Annexes.

Une référence à une entreprise s'entend de toute entreprise, société ou tout autre organe
sociétaire, qu'il soit ou non immatriculé ou établi

Sauf indication contraire, la signification des termes définis s'applique au singulier et au
pluriel de ces termes.
1.8

1.9

1.14

21

22

2.3

31

Sauf indication contraire, la signification des termes définis s'applique au masculin et au
féminin de ces termes

Le Présent Contrat entrera en vigueur à l'avantage des Parties et de leurs représentants
respectifs, de leurs successeurs et cessionnaires autorisés. Toute référence à une Partie
vise également les représentants de cette Partie, ainsi que ses successeurs et
cessionnaires autorisés.

Une référence à la loi ou à une disposition législative fait référence à cette disposition telle
qu'amendée, étendue ou rééditée, le cas échéant.

Une référence à la loi ou à une disposition législative inclut toute disposition législative en
découlant, le cas échéant.

Une référence aux termes par écrit ou écrit inclut également les télécopies et courriels.

Toute obligation de ne pas faire incombant à une Partie comprend également une obligation
de ne pas autoriser cette action.

Une référence au présent Contrat ou à tout autre contrat ou document auquel ce dernier fait
référence s'entend de ce Contrat ou de tout autre contrat ou document tel qu'éventuellement
amendé, modifié, et inclut, le cas échéant, tout acte qui lui serait substitué par voie de
novation et ou à tout contrat ou document le remplaçant ou l'annulant (autrement qu'en cas
d'inexécution des stipulations du présent Contrat)

Les références aux Articles et aux Annexes s'entendent des Articles et Annexes du présent
Contrat et les références aux paragraphes s'entendent des paragraphes de l'Annexe
pertinente.

Les mots suivant les termes incluant, inclure, notamment, en particulier et toute autre
expression semblable font référence à un ou plusieurs exemples et ne doivent pas
restreindre la portée et le sens des mots, d'une description, définition, formule ou des termes
précédents.

VENTE ET ACHAT
Le Cessionnaire accepte d'acquérir et le Cédant accepte de vendre, céder, transférer au
Cessionnaire tous les droits, titres et intérêts du Cédant au titre de, et en lien avec, les

Royalties et sous réserve des termes et conditions du présent Contrat

Le prix de cession des Royalties est de Cinquante-Cinq Millions de Dollars (55.000.000
US$) (le « Prix de Cession »), lequel sera payé en un versement unique à la Réalisation.

Le Prix de Cession sera réputé réduit du montant de tout paiement effectué par le
Cessionnaire en raison de la violation d’une Garantie.
CONDITIONS À LA RÉALISATION

La cession et l'acquisition des Royalties sont soumises aux conditions suivantes (chacune
une « Condition »)
32

43

5.1

5.2

(a) iln'est pas survenu, et il ne surviendra pas à la Réalisation, toute violation ou non-
respect des Garanties données par le Cédant ou toute obligation du Cédant aux
termes du présent Contrat ; et

(b) les parties au Protocole d'Accord Additionnel ont accepté de le conclure
Dans le cas où ces conditions ne seraient pas satisfaites (où si la Réalisation n'est pas
survenue) à la Date Butoir, chaque Partie sera en droit de résilier le présent Contrat en
faisant parvenir une notification écrite à l'autre Partie.

ENGAGEMENTS PRÉALABLES À LA RÉALISATION

Entre la conclusion du présent Contrat et la Réalisation (où dans le cas où ce Contrat
cesserait d’être en vigueur en vertu de l'Article 3.2), le Cédant s'assurera que

4.2.1 les Royalties demeurent pleinement en vigueur ; et
4.2.2 aucune charge grevant les Royalties n'est créée ; et
4.2.3 les termes des Royalties n'ont pas été amendés.

Le Cédant notifiera sans délai par écrit au Cessionnaire tout évènement suivant qui pourrait
apparaître où lui être révélé après la conclusion du présent Contrat et avant la Réalisation :

4.3.1 une violation ou une infraction aux stipulations du présent Contrat par le Cédant en
ce compris tout fait ou acte constituant une violation d'une Garantie dans le cas où
les Garanties auraient été réitérées à tout moment avant la Réalisation ;

4.3.2 la non-exécution de l'une ou des deux Conditions ;

4.3.3 l'introduction ou la menace d'un litige à l'encontre de ou affectant les Royalties ;

4.34 la modification, l'annulation ou la résiliation des Royalties ; ou

4.3.5 tout autre fait ou acte qui pourrait raisonnablement être susceptible d'altérer la
volonté du Cessionnaire des Royalties de réaliser la vente dans les conditions
établies au présent Contrat.

RÉSILIATION

Sans préjudice des Articles 3.1 et 3.2, le Cessionnaire peut, à tout moment avant la

Réalisation, par l'envoi d'une notification écrite au Cédant, résilier le Contrat ou reporter la

Réalisation jusqu'à dix (10) Jours Ouvrés en raison de la survenance de fait ou acte prévu
à l'Article 4.3.

En cas de résiliation du présent Contrat, aucune Partie n'aura de réclamation à l'encontre
de l'autre y afférente, à l'exception de toute violation existante.
6.1

62

6.3

64

6.5

6.6

6.7

7.1

RÉALISATION

La Réalisation aura lieu dans les locaux sis 57/63 Line Wall Road, à Gibraltar, le 20 juin
2017 (ou toute autre date ou lieu dont les Parties pourraient convenir par écrit), sous réserve
de la réalisation des Conditions (la « Date de Réalisation »).

À la Réalisation, le Cédant remettra les documents suivants au Cessionnaire

6.2.1 une copie certifiée conforme du Protocole d'Accord et de tous avenants au
Protocole d'Accord ;

6.2.2 le Protocole d'Accord Additionnel dûment signé par les parties ;

6.2.3 une copie du procès-verbal des résolutions du conseil d'administration du Cédant
ainsi que d'Highwind et Metalkol approuvant la signature de chaque Document de
l'Opération auquel il est partie et autorisant la signature de ces documents par la
personne dûment habilitée à cet effet ; et

6.2.5 une copie certifiée de toute délégation de pouvoir autorisant la signature par la
personne dûment habilitée à cet effet de tout document remis lors la Réalisation.

À la Réalisation, les Parties feront en sorte que l'Avis de Cession soit dûment signé par le
Cédant et contresigné par Metalkol.

À la Réalisation, le Cessionnaire remettra au Cédant une copie du procès-verbal des
résolutions du conseil d'administration du Cédant approuvant la signature de chaque
Document de l'Opération et autorisant la signature de ces documents par la personne
dûment habilitée à cet effet.

À la Réalisation, en contrepartie du respect par le Cédant de ses obligations au titre des
Articles 6.2, 6.3 et 6.4, le Cessionnaire s'acquittera au profit du Cédant, selon des modalités
convenues entre eux, du Prix de Cession conformément à l'Article 2.2. La réception par le
Cédant du Prix de Cession libèrera le Cessionnaire de ses obligations de paiement, et le
Cessionnaire ne sera pas tenu de comprendre l'affectation des fonds transférés.

Les Parties conviennent que l'Avis de Cession ne pourra être remis par un Huissier de
Justice près le Tribunal de Commerce de Lubumbashi à Metalkol, qu'une fois le paiement
du Prix de Cession en faveur du Cédant irrévocablement instruit conformément à l'Article
6.5.

Le Cessionnaire reconnaît qu'à compter de la Réalisation, il sera en charge, à ses frais, de
toutes formalités d'enregistrement relativement à la cession des droits sur les Royalties du
Cédant au Cessionnaire.

GARANTIES

Le Cédant garantit et s'engage envers le Cessionnaire, que chacune des Garanties est
véridique et précise et non trompeuse à la date du présent Contrat. Les Garanties sont
réputées réitérées immédiatement avant la Réalisation, en substituant la référence à la date
du présent Contrat par la date de Réalisation
72

7.3

7.5

10.1

10.2

11.
111

Le Cédant reconnait que le Cessionnaire conclut le présent Contrat sur la base des
Garanties et autres engagements, déclarations, promesses et indemnités prévus au présent
Contrat

Chaque Garantie est distincte et indépendante des autres et ne peut être limitée par
référence à toute autre Garantie ou autre stipulation du présent Contrat.

À l'exception des informations contenues dans le présent Contrat, aucune information dont
le Cessionnaire et/ ou ses agents etou ses conseillers ont connaissance (qu'elle soit
effective, présumée ou imputée) ou qui aurait pu être découverte (que ce soit aux termes
d'investigations conduites par le Cessionnaire ou pour son compte) ne restreignent ou
n'affectent tout recours du Cessionnaire au titre du présent Article 7.

INDÉMNITÉ

Le Cédant consent et accepte d'indemniser le Cessionnaire, à sa demande, de tous passifs,
obligations, pertes, dégâts, règlements, créances, actions, procès, pénalités, coûts et
dépenses (en ce compris, sans pour autant s'y limiter, les honoraires et dépenses
raisonnables des conseils) que le Cessionnaire peut, à tout moment, se voir imposer,
constater, où invoquer et découlant, se rapportant où étant en relation avec (i) toute
inexactitude ou violation d'une déclaration ou d'une garantie donnée par le Cédant en vertu
du présent Contrat ou au titre de tout Document de l'Opération, ou (ii) tout manquement du
Cédant dans l'exécution des obligations qui lui incombent au titre du présent Contrat ou de
tout autre Document de l'Opération ou en découlant.

COÛTS ET DÉPENSES

Chaque Partie supportera ses propres coûts et dépenses en lien avec la négociation
conduisant à la cession des Royalties et à l'élaboration, la signature et la mise en œuvre du
présent Contrat et des Documents de l'Opération.

INTÉGRALITE DE L'ACCORD

Le présent Contrat constitue l'intégralité de l'accord conclu entre les Parties et remplace et
supprime tous les contrats, promesses, assurances, garanties, déclarations ou ententes
conclus précédemment entre eux, qu'il s'agisse d'accords écrits ou oraux, se rapportant au
même objet.

Chaque Partie convient qu'elle ne pourra prétendre à indemnisation relativement à toute
annonce, de déclaration, assurance où garantie (réalisée de manière négligente ou de
bonne foi) qui ne serait pas prévue au présent Contrat. Chaque partie convient qu'elle n'aura
pas de recours sur le fondement d'une fausse déclaration réalisée de manière innocente ou
négligente ou une fausse annonce réalisée de manière négligente sur la base de toute
affirmation dans le présent Contrat

CONFIDENTIALITÉ
À l'exception de ce qui est autorisé par les Articles 11.2 et 11.3 :
(a) les termes et conditions (et l'existence) des Documents de l'Opération ; et

(b) les détails des négociations relatives aux Documents de l'Opération
11.3

12.
121

12.2

123

doivent demeurer confidentiels et ne devront être divulgués par aucune Partie à tout tiers
pendant une période de trois (3) ans à compter de la date du présent Contrat sans le
consentement préalable écrit de l'autre Partie.

Les stipulations de l'Article 11.1 ne s'appliqueront pas à

(a) toute information dont la divulgation est exigée par la loi, une décision judiciaire ou
toute autorité réglementaire ou gouvernementale ;

(b) toute information qui est ou devient publique, autrement qu'à l'occasion d'une
violation du présent Contrat ;

(c) toute information reçue par un récipiendaire dont il avait connaissance avant sa
divulgation par la partie divulgatrice, autrement qu'à l'occasion d'une violation du
présent Contrat ;

(d) toute information révélée aux conseillers professionnels du récipiendaire lorsque les
conseillers ont eu connaissance de, et ont accepté d'être liés par, les obligations
stipulées au présent Article 11 ou sont dans tous les cas tenus à une obligation de
confidentialité du fait de règles légales ou professionnelles ; ou

(e)_ toute information qui était, est ou devient disponible pour le récipiendaire, à titre non-
confidentiel, par une personne qui n'est pas tenue par une obligation de
confidentialité.

Le Cessionnaire peut divulguer les informations qu'il estimera appropriées de divulguer à
l'une de ses sociétés affiliées et associées ainsi qu'à toute autre personne

(a) à laquelle le Cessionnaire cède (ou peut éventuellement céder) tout ou partie de ses
droits aux termes du présent Contrat ou du Protocole d'Accord Additionnel ; ou

(b)_ à un prêteur prêtant au Cessionnaire ou à l'une de ses sociétés affiliées en lien avec
les Royalties ;

(c) avec laquelle le Cessionnaire conclut (ou peut éventuellement conclure) toute sous-
participation en lien avec, ou toute autre opération aux termes de laquelle des
paiements devront être réalisés par renvoi au, présent Contrat ou au Protocole
d'Accord Additionnel.

ANNONCES

Sous réserve des Articles 12.2 et 12.3, chaque partie accepte d'obtenir le consentement
écrit de l'autre partie avant de réaliser toute publicité ou annonce publique concernant les
Documents de l'Opération ou les opérations y étant visées.

Lorsque la loi ou toute autorité règlementaire ou gouvernementale (en ce compris, sans
limitation, toute autorité boursière pertinente) où tout tribunal ou autre autorité étant
compétente exige qu'une annonce soit faite, la Partie contrainte dont l'annonce est requise
devra en informer et consulter l'autre Partie sans délai. La partie procédant à l'annonce
devra, dans la mesure permise par la législation applicable, et avant de procéder à cette
annonce, convenir du contenu de cette annonce avec l'autre Partie (cet accord ne pouvant
retenu ou différé de manière déraisonnable)

Chaque Partie pourra procéder à des annonces, tel qu'elle le jugera raisonnablement
nécessaire, en réponse à une information erronée concernant les Documents de l'Opération
ou les opérations y étant visées, qui aurait été disséminée dans le domaine public. La Partie
procédant à l'annonce devra notifier l’autre Partie de sa décision de procéder à une
12.4

13.

14.

15.

16.

annonce, et préalablement à cette annonce, devra réaliser tous les efforts raisonnables afin
de convenir du contenu de cette annonce avec l’autre Partie

Tout consentement ou accord requis aux termes des stipulations qui précèdent ne pourra
être retenu ou retardé de manière déraisonnable.

NOTIFICATIONS

Toutes les notifications, demandes, déclarations et autres communications au titre du
présent Contrat devront être faites par écrit et produiront leurs effets (i) dans le cas où elles
sont envoyées par messagerie électronique, une fois transmises si le destinataire en accuse
réception, ou (ii) dans le cas où elles sont envoyées par courrier recommandé ou certifié,
lors de leur réception, et (iii) dans le cas où elles sont envoyées par messagerie privée, lors
de leur réception, ou, si délivrées en mains propres, une fois remises, devront être
adressées comme suit :

Si destinée au Cédant, à

Adresse 419, boulevard Kamanyola, Boite Postale 450, Lubumbashi, République
Démocratique du Congo

Atin : Directeur Général

Courriel :  kamenga.tshimuanga@gecamines.cd

Copie ngele.masudi@gecamines.cd

où à toute autre adresse que le Cédant pourra, le cas échéant, communiquer par écrit au
Cessionnaire ; et

Si destinées au Cessionnaire :

Adresse : 57/63 Line Wall Road, Gibraltar
Fasc +35020071966
Attn

où à toute autre adresse que le Cessionnaire pourra, le cas échéant, communiquer par écrit
au Cédant.

MODIFICATION

Aucune modification du présent Contrat ne sera effective à moins qu'elle n'ait été réalisée
par écrit et signée par les Parties (ou leurs représentants autorisés).

RENONCIATION

Aucun manquement où retard de l’une des Parties dans l'exercice de l'un de ses droits ou
recours prévus au titre du présent Contrat ou par la loi ne saurait être interprété comme une
renonciation à se prévaloir de ce droit ou recours, ni empêcher ou restreindre l'exercice de
ce dernier ou de tout autre droit ou recours. Aucun exercice unique ou partiel d’un tel droit
ou recours ne pourra empêcher ou restreindre tout exercice ultérieur de ce droit ou recours.
DROITS ET RECOURS

Les droits et recours stipulés aux termes du présent Contrat viennent en sus, et n'excluent
pas l'exercice, des droits et recours prévus par la loi

-11-
47

19.

20.

20.1

20.2

20.3

21.

DIVISIBILITE

Dans l'hypothèse où tout ou partie d'une stipulation du présent Contrat s'avère ou devient
nulle, illégale, ou inapplicable, elle ne doit être modifiée que dans la seule mesure minimale
nécessaire afin de la rendre valide, légale et applicable. Si une telle modification est
impossible, cette stipulation sera réputée, en tout ou partie, supprimée. Toute modification
ou suppression de tout ou partie d'une stipulation conformément à la présente n’affectera
la validité et l'applicabilité des autres stipulations du présent Contrat.

Dans l'hypothèse où tout ou partie d'une stipulation du présent Contrat s’avèrerait nulle,
illégale, ou inapplicable, les Parties devront négocier de bonne foi afin de modifier cette
stipulation de sorte à ce que, telle que modifiée, celle-ci soit légale, valide et applicable, et,
dans la plus grande mesure possible, atteigne le résultat commercial visé par la stipulation
initiale.

ASSURANCE COMPLEMENTAIRE

Le Cédant devra exécuter, ou s'engage à ce que soient réalisés, tous les actes ou faits qui
pourraient être requis en vue de la cession des Royalties au Cessionnaire, tels qu'ils
pourraient être raisonnablement demandés par le Cessionnaire.

CESSION

Toute Partie peut céder chacun de ses droits au titre du présent Contrat avec le
consentement préalable écrit de l’autre Partie, un tel consentement ne pouvant être refusé
ou reporté de manière déraisonnable.

EXEMPLAIRES

Le présent Contrat pourra être signé sur plusieurs exemplaires distincts, chacun d'eux
constituant, à compter de leur signature et de leur remise, un double original, mais tous les
exemplaires distincts constituant ensemble un accord unique.

La remise d'un exemplaire signé du présent Contrat (mais, afin d'éviter tout doute, pas
uniquement d'une page de signature) par (a) télécopie ou (b) courriel (au format PDF, JPEG
ou tout autre format accepté) prendra effet comme remise d'un exemplaire signé du présent
Contrat. Si l'une de ces méthodes de remise est adoptée, sans préjudice de la validité du
Contrat ainsi conclu, chaque Partie devra remettre aux autres un original de cet exemplaire
dans les meilleurs délais.

Aucun exemplaire ne produira d'effet tant que chaque Partie n'aura pas signé et remis au
minimum un exemplaire.

DROITS DES TIERS

Personne autre qu'une Partie n'aura aucun droit à demander l'application de toute
stipulation des présentes.

12
22.

23.

DROIT APPLICABLE

Le présent Contrat ainsi que tout litige ou réclamation découlant de ou en lien avec celui-ci
ou son objet ou sa conclusion (en ce compris tout litige ou réclamation de nature
extracontractuelle), seront régis par, et interprété selon, le droit anglais.

JURIDICTION

Chaque Partie accepte de manière irrévocable que les tribunaux anglais auront compétence
non-exclusive afin de régler tout litige ou réclamation découlant de ou en lien avec le présent
Contrat ou son objet ou sa conclusion (en ce compris tout litige ou réclamation de nature
extracontractuelle).

Sans préjudice de tout autre mode de signification autorisé par la loi applicable, le Cédant
désigne de manière irrévocable Law Debenture Corporate Services Limited sis Fifth Floor,
100 Wood Street, Londres EC2V 7EX, en qualité d'agent chargé de la signification des actes
de procédure dans le cadre des procédures engagées devant les tribunaux anglais au titre
du présent Contrat et convient que le défaut de signification des actes de procédure au
Cédant par l'agent qui en est chargé, ne pourra invalider les procédures concernées

Dans la mesure où le Cédant peut être autorisé à se prévaloir, dans toute juridiction, pour
lui-même ou ses actifs, d'une immunité au regard de ses obligations découlant du présent
Contrat ou de tout autre Document de l'Opération, en matière de poursuite, d'exécution, de
saisie (que ce soit à titre provisoire ou définitif, à l'appui d'une exécution forcée, avant
jugement où autrement) ou de tout autre processus judiciaire ou dans la mesure où dans
toute juridiction une telle immunité (revendiquée ou non) peut lui être accordée où bénéficier
à ses actifs, le Cédant convient de façon irrévocable de ne pas revendiquer et renonce de
façon irrévocable à ladite immunité, dans toutes les limites permises par les lois de cette
juridiction

-13-
EN FOI DE QUOI, le présent Contrat a été conclu à la première date indiquée ci-dessus

Le Cédant
LA GÉNÉRALE DES CARRIÈRES ET DES MINES SA

[Signature] [Signature]

Par: Albert YUMA MULIMBI Par: Jacques KAMENGA TSHIMUANGA
Titre : Président du Conseil d'Administration Titre Directeur Général a.i

14
Le Cessionnaire
MULTREE LIMITED

[Signature]

Par : Claude TAMUNDWENI TAYEYE
